Title: From John Adams to William Thomas, 12 August 1822
From: Adams, John
To: Thomas, William



Dear Sir
Montezillo August 12th. 1822

Let me add a few hints to my former letter. Please to search in the publications after the Treaty of Peace for a letter of Monsieur de Marbois, Secretary of Legation to the Chevalier de la Luzern—and records and files of Congress during that period; and an Octavo Volume in french entitled, “Politique de touf les Cabineto del Europe” published by the French Government during the Revolution; in which you will find a Memorial from the Count de Vergennes to the King; recommending to his Majesty a plan of policy toward the American Colonies and the English government. I wish every document concerning the negotiation of 1782-3, may be searched and researched, that the truth, the whole truth and nothing but the truth, in its minutest particulars may appear. I whish, also that every human being, who knows anything concerning it, may be consulted and examined. I have before referred you to Mr Jay, Lord St. Hellens and Mr. Vaughan; I now refer you to Mr William Temple. Franklin, still living in France, who was Secretary to the American Legation, and attended most if not all the conferences, Mr. Thaxter, my private Secretary is long since deceased. But Mr Charles Storer, who was then in my family, alert and active, and very useful to me in copying letters and papers; let him be asked whether he remembers the letters that I wrote, and he and Mr. Thaxter copied; or which they wrote at my desire—to certain Gentlemen then residing at Amsterdam, by the names, as I think, of Folger & Coffin, of Nantucket, earnestly requesting of them the most particular information, concerning the extent, value and importance of those Fisheries on the Coast and the right of curing fish on land, and especially on the Coast of Labradore; and whether he remembers the ample information those gentlemen gave me in their answers—even concerning the value of the Seal fishery, as ell as all others. If I should ever hear of any other person who knew any thing of that negotiation, I will mention him to you.—
I am, Sir, Your hble Servant
John Adams